Citation Nr: 1201115	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back/disc disability.  

2.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 to August 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  These matters were previously before the Board in April 2010 when they were remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The April 2010 remand ordered an examination of the Veteran to determine the nature and etiology of her current foot disabilities.  Pursuant to the Board's remand, the Veteran was scheduled for a VA examination on May 18, 2010; she failed to appear.  A review of the VA examination notice letter mailed on May 4, 2010, and a May 18, 2010 letter that notified the Veteran she failed to appear for a VA examination, reveals that they were mailed to an incorrect address.  In September 2011 correspondence, the Veteran stated that she never received notice of the VA examination.  Her listed address was the same address provided on the April 2010 Board remand, but not the address listed on the May 4 and May 18, 2010 letters.  Hence, it does not appear that the Veteran ever received notice of the May 2010 VA examination, has shown good cause for her failure to appear, and should be scheduled for another VA examination.  See 38 C.F.R. § 3.655.  

The April 2010 remand also ordered that a letter should be sent to the Veteran asking her to identify all treatment providers for her lower back/disc disability, and to provide releases for records of any private treatment, specifically including releases for complete records of all evaluation and treatment she received from Dr. M.J., and related to a 1994 automobile accident.  Pursuant to the Board's instructions, an April 2010 letter requested the Veteran complete and return releases for each health care provider that has "treated and/or evaluated your back pain relating to your 1994 automobile accident."  The letter was not returned.  While the letter was sent to the last known (and current) address of record, the Veteran reported in September 2011 correspondence that she never received such letter.  As these matters are being remanded anyway, and it is unclear whether the Veteran ever received such letter, she should be provided another letter and an opportunity to respond.  [The Board notes that the letter does not specifically ask the Veteran to complete a release for Dr. M.J.; it only asks her to identify and return a release for all treatment providers for her back relating to the 1994 automobile accident.  She should be asked to also complete a release for Dr. M.J., and for any other treatment providers for her lower back/disc disability (i.e., not limited to the 1994 automobile accident).]

The Veteran is again advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

Finally, the Board notes that in December 2011 correspondence, the Veteran's representative reported that she had revealed she was receiving Social Security Administration (SSA) disability benefits for her back disability.  The medical records considered by SSA in connection with the Veteran's claim are constructively of record, but are not associated with the claims file.  As there is a reasonable possibility that the records are relevant to the Veteran's claim, development for the SSA records is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should again send a letter to the Veteran asking her to identify all providers of evaluation and/or treatment she has received for her lower back/disc disability (those not already of record), and to provide releases for records of any private treatment or evaluation providers, specifically including releases for complete records of all evaluation and treatment she received from Dr. M.J., as well as those related to the 1994 automobile accident.  The RO should secure copies of the complete records of any lower back/disc disability evaluation or treatment the Veteran received from all providers she identifies (to specifically include those from Dr. M.J. and the records associated with the 1994 automobile accident).  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is her responsibility to ensure that any private records are secured.  

2. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on her claim for SSA disability benefits.  If such records are unavailable, it should be so noted for the record (with an explanation of the reason why they are unavailable).  The RO should review the records received from SSA and arrange for any further development suggested by the information therein (e.g., if they identify any further pertinent treatment providers, secure the records of such treatment).  

3. The RO should then arrange for the Veteran to be examined by an appropriate medical care-provider to determine the nature and likely etiology of her current foot disabilities, and specifically whether they are related to her military service, to include her foot problems noted therein.  The Veteran's claims folder, to include this remand and the April 2010 remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion responding to the following: 

(a) What is the proper medical diagnosis for any/each of the Veteran's current foot disabilities?  

(b) For each foot disability entity diagnosed, is it at least as likely as not (50 percent or better probability) that such disability is related to the Veteran's active military service, and specifically the foot complaints for which she was placed on profile during service?  

The examiner should note that the Veteran was placed on profile inservice, and consider her accounts of onset in service and continuing symptoms thereafter, and must explain the rationale for all opinions.  

4. The RO should also arrange for any further development suggested in the matter of service connection for a back disability.  

5. Then, the RO should readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

